600 F.2d 214
STATE OF ALASKA, Petitioner,v.FEDERAL MARITIME COMMISSION and United States of America, Respondents.
No. 77-2921.
United States Court of Appeals,Ninth Circuit.
June 29, 1979.

Avrum M. Gross, Atty. Gen., State of Alaska Dept. of Law, Juneau, Alaska, Joseph K. Donohue, Juneau, Alaska, for petitioner.
John J. Powers, III, Dept. of Justice, Washington, D. C., Carol J. Neustadt, FMC, Washington, D. C., for respondent.
Lillick, McHose & Charles, R. Fredric Fisher, San Francisco, Cal., for intervenor.
ORDER
On Petition for Review of a Decision of the Federal Maritime Commission.
Before WRIGHT, GOODWIN and ANDERSON, Circuit Judges.


1
Submission of this appeal was suspended pending the Supreme Court's decision in Southern Railway Co. v. Seaboard Allied Milling Corp., --- U.S. ----, 99 S.Ct. 2388, 60 L.Ed.2d 1017 (U.S.1979).  Although in Southern Railway the Court was interpreting § 15(8)(a) of the Interstate Commerce Act, its reasoning applies equally to the Intercoastal Shipping Act. 46 U.S.C. § 845.


2
Consequently, we hold that the Federal Maritime Commission's refusal to investigate the rate increase announced by Intervenor Foss Alaska Line is not subject to judicial review at this juncture.


3
The Petition for Review is DISMISSED.